DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14-20 and 22 are presented for examination based on the amendment filed February 22, 2021.
Claims 13 and 21 are cancelled.
Claims 1-3, 5, 8, 11, 16-17, and 19-20 are amended, and claim 22 is new.
Rejection under 35 USC 112 for claim 21 is withdrawn in view of its cancellation presented by the applicant.
Rejections under 35 USC 102/103 for claims 1-12, and 14-21 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. The reasons for allowance are set forth in more detail below.
Claims 1-12, 14-20 and 22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Cahill on March 25, 2021.

1. (Currently amended) An integrated circuit, comprising: 
a plurality of logic blocks comprising a first portion of which that is configurable as a device under test (DUT) and a second portion of which that is configurable as wrapper logic, wherein each of the logic blocks in the first portion is operable in first and second modes; and 
a configuration controller operable to provide a global emulation request signal to each of the logic blocks in the first portion and to each of the logic blocks in the second portion, wherein an assertion of the global emulation request signal causes each of the logic blocks in the first portion to operate in the first mode that comprises an emulation mode during which operation of the DUT is halted to access internal states of the DUT, and wherein a logic circuit in each of the logic blocks in each of the first and second portions controls whether the logic block is part of the DUT or part of the wrapper logic in response to a bit.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-12, 14-20 and 22 are considered allowable over the art of record. Multhaup (U.S. Patent Application Publication No. 2006/0143522) teaches integrated circuit emulation that can operate in either normal emulation mode (first mode) or in high-speed emulation mode (second mode) via a controller selecting between the switching modes. Schmitt (U.S. Patent Application Publication No. 2008/0301360) teaches bit controlled dual bit memory cells that may copy and hold values in a hardware emulator environment under a variety of clock signals (Schmitt [0029-0030]). 
(claim 1) “wherein an assertion of the global emulation request signal causes each of the logic blocks in the first portion to operate in the first mode that comprises an emulation mode during which operation of the DUT is halted to access internal states of the DUT, and wherein a logic circuit in each of the logic blocks in each of the first and second portions controls whether the logic block is part of the DUT or part of the wrapper logic in response to a bit.”
(claim 8) “during the emulation phase, gating off the emulation clock signal using the wrapper logic to halt operation of the DUT; and controlling whether the memory element array is part of the DUT or part of the wrapper logic in response to a first bit.”
(claim 16) “configured to selectively place the DUT in the emulation mode, wherein the wrapper logic is formed from a second portion of the integrated circuit, and wherein a logic circuit in each logic block in each of the first and second portions controls whether the logic block is part of the DUT or part of the wrapper logic in response to a bit.” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record. 
As dependent claims 2-7, 9-12, 14-15, 17-20 and 22 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/STEVEN W CRABB/Examiner, Art Unit 2129

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129